 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LANCE WILLIAMS,                                      No. 2:18-CV-0740-MCE-DMC-P
12                          Plaintiff,
13              v.                                         FINDINGS AND RECOMMENDATIONS
14    D. JUST, et al.,
15                          Defendants.
16

17                     Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court are: (1) defendant Villescaz’s motion for summary

19   judgment (ECF N0. 47); (2) plaintiff’s opposition1 (ECF No. 51); and (3) defendant’s reply (ECF

20   No. 53).

21

22                   I. FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

23                     This action proceeds on plaintiff’s original complaint. Plaintiff names the

24   following as defendants: (1) officer D. Just; and (2) officer T Villescaz. Plaintiff claims that,

25   while he was an inmate at California State Prison, Solano, he was physically attacked by

26   defendant Just, then denied medical care by defendant Villescaz.

27
            1
                     Plaintiff’s opposition contains multiple, unclear, run-on sentences. The following
28
     findings reflect the Court’s best interpretation of plaintiff’s writings.
                                                         1
 1                   According to plaintiff, on May 24, 2015, he was being escorted from the law

 2   library. He was fitted with wrist chain cuffs that would permit him to carry books in his hands.

 3   ECF No. 1, pg. 3. At some point, officer Just approached plaintiff and demanded that he be cuffed

 4   with his arms behind his back, requiring that plaintiff tuck his materials under his arms. Id. This

 5   caused the cuffs to dig into plaintiff wrists and he requested to see a nurse. Id. at 4. Officer Just

 6   eventually took plaintiff to see a nurse and “slammed” him into a chair at the nurse’s office. Id.

 7   Officer Just then apparently threatened the nurse, prompting her determination that plaintiff did

 8   not require medical care. Thereafter Just proceeded to move plaintiff to his cell. Id. In

 9   transporting plaintiff, Just grabbed plaintiff by the neck, squeezing “extremely hard,” and dragged

10   plaintiff to his cell. Id. at 5. Once at his cell, officer Just then allegedly pushed plaintiff against

11   the wall and punched him in the back of the head. Id. This event left plaintiff in pain, gave him a

12   migraine, and left him “feeling suicidal.” Id.

13                   When officer Villescaz approached his cell for an unrelated matter, plaintiff

14   immediately asked her to call for medical assistance. Villescaz then apparently told plaintiff to

15   stop submitting administrative grievances, that Just did not hit plaintiff that hard, and then she left

16   laughing without calling for medical attention. Plaintiff was eventually taken to a hospital for

17   “neck trauma, blackouts, severe headaches and other injuries.” Id. at 6.

18                   On April 3, 2018, plaintiff filed a § 1983 civil rights complaint against defendants

19   Just and Villescaz. ECF No. 1. Plaintiff alleges that defendant Just violated his constitutional

20   rights by physically attacking him. Plaintiff also alleges that defendant Villescaz violated
21   plaintiff’s rights by being deliberately indifferent to his medical needs.

22           On August 26, 2019, defendant Villescaz2 filed this motion for summary judgement. ECF

23   No. 47. On September 16, 2019, plaintiff filed an opposition to Villescaz’s motion for summary

24   judgement. ECF No. 51. On September 23, Villescaz submitted a reply to plaintiff’s opposition.

25   ECF No. 53. The Court now reviews defendant’s motion for summary judgement.

26   ///
27
             2
                 Defendant Just does not join in the motion and has not filed a separate motion for
28
     summary judgment.
                                                    2
 1

 2                                   II. THE PARTIES’ EVIDENCE

 3          A.      Defendant’s Evidence

 4                  Defendant’s motion for summary judgement is supported by the following

 5   evidence: (1) Statement of Undisputed Material Facts (SUMF)(ECF 47-3); (2) Declaration of A.

 6   Petty; (3) Declaration of E. Frijas; (4) Declaration of L. O’Brian; (5) Declaration of J. Spaich; and

 7   (6) Declaration of Jeremy Duggan. Defendant’s SUMF claims the following:

 8

 9        Undisputed Material Facts                         Supporting Evidence

10        1. In his complaint, Plaintiff Williams alleges   1. Compl. 3-5, ECF No. 1.
          that on May 24, 2015, Defendant Just, a
11        correctional officer, escorted Plaintiff
          Williams from the law library to his cell at
12        CSP-Solano.
13

14        2. In his complaint, Plaintiff Williams further   2. Compl. 5, ECF No. 1.
          alleges that on May 24, 2015, when he and
15        Defendant Just reached the cell, Just punched
          Williams in the back of the head causing
16        injuries to Williams.

17        3. In his complaint, Plaintiff Williams further   3. Compl. 5, ECF No. 1.
          alleges that on May 24, 2015, correctional
18        officer Villescaz came to his cell, that
          Williams requested that she call a nurse or
19        man down for him, and that Villescaz did not
          do so.
20
21        4. The California Department of Corrections       4. Ramos Decl. ¶ 3; Petty Decl. ¶ 2;
          and Rehabilitation (CDCR) provides its            O’Brian Decl. ¶ 2; Frijas Decl. ¶ 2;
22        inmates with a comprehensive administrative       Cal. Code Regs. tit. 15, § 3084.1.
          grievance process in which inmates may
23        appeal any decision, action, condition, policy
          or omission, made by the Department or its
24        staff, which the inmate believes has had a
          material adverse effect on their welfare.
25

26
27

28
                                                        3
 1
     5. The custody grievance process has three            5. Ramos Decl. ¶ 4; Petty Decl. ¶ 6;
 2   levels, and a final decision at the third level       O’Brian Decl. ¶ 6; Frijas Decl. ¶ 6;
     exhausts the appeal.                                  Cal. Code Regs. tit. 15, § 3084.1(b).
 3

 4
     6. Plaintiff Williams sent his complaint in this      6. Compl. 1, 37, ECF No. 1.
 5   matter to the Court on March 29, 2018, and
     the complaint was filed on April 3, 2018.
 6

 7
     7. Plaintiff Williams’s interrogatory responses       7. Plaintiff’s Responses to Defendants’
 8   state that he exhausted his administrative            First Set of Interrogatories, Response
     remedies in this matter as to his claim against       to Interrogatory No. 2 (Duggan Decl.
 9   Defendant Just through grievance log number           Ex. P.)
     SOL-15-01018.
10
     8. Plaintiff Williams’s interrogatory responses       8. Plaintiff’s Responses to Defendants’
11   state that he exhausted administrative                First Set of Interrogatories, Response
     remedies in this matter as to his claims              to Interrogatory No. 3 (Duggan Decl.
12   against Defendant Villescaz through                   Ex. P.)
     grievance log numbers CSP-S-15-07078,
13   SAC-O-17-04402, RJD-A-17-07281, RJD-
     17-06533, CSP-S-18-00043, and SOL-17-
14   02714.
15
     9. Between May 24, 2015, and March 29,                9. Plaintiff’s Responses to Defendants’
16   2018, Plaintiff Williams was aware of, and            First Set of Interrogatories, Response
     used CDCR’s inmate grievance process,                 to Interrogatories No. 1-2 (Duggan
17   filing at least thirty grievances in that time        Decl. Ex. P.); Inmate/Parolee Appeals
     period.
18                                                         Tracking System results for Plaintiff
                                                           Williams 2-5 (Petty Decl. Ex. A).
19
     10. Grievance log number CSP-S-15-07078               10. Petty Decl. ¶ 16.
20   filed at California State Prison, Solano, was
     filed by another inmate, and does not relate to
21   Williams.

22
     11. There is a typographical error in a               11. Petty Decl. ¶ 16.
23   response regarding appeal log number CSP-S-
     17-02714, dated February 3, 2017, that
24   mentions log number CSP-S-15-07078. The
     number cited in that response should be CSP-
25   S-15-01018, not CSP-S-15-07078.

26
27

28
                                                       4
 1
     12. In grievance log number CSP-S-15-               12. Inmate/Parolee Appeal log number
 2   01018, received by CDCR on May 27, 2015,            CSP-S-15-01018 (Petty Decl. Ex. B, at
     Plaintiff Williams asserted that Defendant          1-2).
 3   Just assaulted Williams in his cell on May 24,
     2015.
 4
     13. Grievance log number CSP-S-15-01018             13. Inmate/Parolee Appeal log number
 5   did not mention Defendant Villescaz, nor did        CSP-S-15-01018 (Petty Decl. Ex. B, at
     it mention Williams’s claim that Villescaz          1-2).
 6   refused Williams’s request for medical
     assistance.
 7
     14. In the second level response to grievance       14. Second Level Response to
 8   log number CSP-S-15-01018, the reviewer             Inmate/Parolee Appeal log number
     states that Williams “states his head is in pain    CSP-S-15-01018 (Petty Decl. Ex. B, at
 9   and Officer Just wouldn’t take him to               3).
     medical.”
10
     15. Neither grievance log number CSP-S-15-          15. Inmate/Parolee Appeal log number
11   01018, nor the responses thereto, mention the       CSP-S-15-01018 and responses thereto
     claim that Villescaz refused to call for            (Ramos Decl. Ex. M, at 1-14).
12   medical assistance for Williams.
13

14   16. Grievance log numbers RJD-17-06533              16. Petty Decl. ¶ 17; Frijas Decl. ¶ 16.
     and SOL-17-02714 are assigned to the same
15   grievance, which was first filed at Richard J.
     Donovan state prison and given the log
16   number RJD-17-06533, then sent to
     California State Prison, Solano for further
17   processing under log number SOL-17-02714.

18
     17.Grievance log number SOL-17-02714                17.Inmate/Parolee Appeal log number
19   asserted that Defenant Villescaz came to            SOL-17-02714 (Petty Decl. Ex. D, at
     Williams’s cell on May 24, 2015, that               2, 4).
20   Williams asked her to call for medical
     assistance for his injuries, and that she did not
21   call for medical assistance.
     18.Grievance log number SOL-17-02714was             18.Inmate/Parolee Appeal log number
22   not exhausted before March 29, 2018, and            SOL-17-02714 and responses thereto
     indeed was never exhausted.                         (Ramos Decl.Ex. O, at 1-16).
23

24
     19.CDCR officials received grievance log            19.Inmate/Parolee Appeal log number
25   number SOL-17-02714 on November 8,                  SOL-17-02714 (Ramos Decl. Ex. O, at
     2017.                                               2).
26
27

28
                                                    5
 1
     20.Grievance log number SOL-17-02714was          20.First-level response to
 2   cancelled at the first level as untimely.        Inmate/Parolee Appeal log number
                                                      SOL-17-02714 (Ramos Decl. Ex. O, at
 3                                                    13).
 4
     21.Williams appealed the first-level             21.Inmate/Parolee Appeal log number
 5   cancellation of grievance log number SOL-        CSP-S-18-00043 (Petty Decl. Ex. F, at
     17-02714 in grievance log number CSP-S-18-       4-5).
 6   00043.

 7
     22.In a second-level response granting           22.Second-level response to
 8   grievance log number CSP-S-18-00043 dated        Inmate/Parolee Appeal log number
     January 16, 2018, grievance log number           CSP-S-18-00043 (Petty Decl. Ex. F, at
 9   SOL-17-02714 was reinstated for second-          1, 3).
     level review.
10
     23.The second-level response to grievance        23.Second-level response to
11   log number SOL-17-02714, signed in               Inmate/Parolee Appeal log number
     February, 2018 (and mistakenly dated             SOL-17-02714 (Ramos Decl. Ex. O, at
12   February 2017) found that staff did not          6-7).
     violate CDCR policy with respect to the
13   issues appealed.
14
     24.Williams appealed grievance log number        24.Third-level response to
15   SOL-17-02714 to the third level, and on June     Inmate/Parolee Appeal log number
     8, 2018, the grievance was cancelled at the      SOL-17-02714 (Ramos Decl. Ex. O, at
16   third level of review as untimely.               1).
17

18   25. At his deposition, Williams argued that he   25. Williams Depo. Tr. 39:15-40:11
     did not have to appeal grievance log number      (Duggan Decl. Ex. Q).
19   SOL-17-02714 to the third level to exhaust.

20
21   26. The second-level response to grievance       26. Second-level response to
     log number SOL-17-02714 states “Appellant        Inmate/Parolee Appeal log number
22   alleges Officer Villescaz failed to call a       SOL-17-02714 (Ramos Decl. Ex. O, at
     medical code on his behalf after claiming to     6).
23   of been assaulted by Officer Just. A full
     investigation was already conducted on the
24   alleged staff misconduct (see appeal CSP-S-
     15-07078).”
25

26
27

28
                                                 6
 1
     27. The second-level response to grievance       27. Second-level response to
 2   log number SOL-17-02714 states “If you           Inmate/Parolee Appeal log number
     wish to appeal the decision and/or exhaust       SOL-17-02714 (Ramos Decl. Ex. O, at
 3   administrative remedies, you must submit         7).
     your staff complaint appeal through all levels
 4   of appeal review up to, and including, the
     Secretary’s/Third Level of Review.”
 5

 6   28. The second-level response to grievance       28. Second-level response to
     log number SOL-17-02714 informed                 Inmate/Parolee Appeal log number
 7   Williams that “your appeal was referred for      SOL-17-02714 (Ramos Decl. Ex. O, at
     an appeal inquiry,” and that “[a]llegations of   6).
 8   staff misconduct do not limit or restrict the
     availability of further relief via the inmate
 9   appeals process.”

10
     29. Grievance log numbers RJD-A-17-07281         29. Petty Decl. ¶ 17; Frijas Decl. ¶ 16.
11   and CSP-S-18-00043 are both assigned to the
     same grievance, which was first filed at
12   Richard J. Donovan state prison and given the
     log number RJD-A-17-07281, then sent to
13   California State Prison, Solano for further
     processing under log number SOL-18-00043.
14

15   30. Grievance log number SAC-O-17-04402          30. Inmate/Parolee Appeal log number
     appealed the cancellation of grievance log       SAC-17-04402 (Ramos Decl. Ex. N, at
16   number SOL-17-02526.                             3, 5).
17

18   31.Grievance log number SOL-17-02526             31.Inmate/Parolee Appeal log number
     sought to have certain charges from              SOL-17-02526 (Ramos Decl. Ex. N, at
19   Williams’s trust account removed.                3, 5).
20
21   32.Grievance log number SOL-17-02526 did         32.Inmate/Parolee Appeal log number
     not mention Defendant Villescaz or any           SOL-17-02526 (Ramos Decl. Ex. N, at
22   allegation that Williams was denied medical      3, 5).
     care.
23

24   33.Grievance log number SAC-O-17-                33.Petty Decl. ¶ 17.
     04402was sent to CSP-SOL for processing
25   under log number CSP-S-17-02873.
26
27

28
                                                  7
 1
          34.Grievance log number CSP-S-17-02873             34.Third-level response to
 2        was processed to the third level, and was          Inmate/Parolee Appeal log number
          denied at the third level on April 30,2018.        CSP-S-17-02873 (Ramos Decl. Ex. N,
 3                                                           at 1-2).
 4

 5

 6          B.      Plaintiff’s Evidence
 7                  Plaintiff’s motion for summary judgement is supported by the following exhibits:
 8                  Exhibit A                      Second level response to Appeal # CSP-S-15-
                                                   01018. ECF No. 51, pgs. 13-18.
 9
                    Exhibit B                      Inmate interview for allegation of excessive force.
10                                                 ECF No. 51, pgs. 19-20.
11                  Exhibit C                      Second level response to Appeal # CSP-S-17-02714.
                                                   ECF No. 51, pgs. 21-23.
12
                    Exhibit D                      Denial of Appeals RJD-17-06533 and SOL-17-
13                                                 02714. ECF No. 51, pgs. 24-25.
14                  Exhibit E                      CDCR rules violation report of Williams
                                                   (plaintiff) dated December 8, 2015. ECF No. 51,
15                                                 pgs. 26-30
16                  Exhibit F                      Request by plaintiff for third level decision for log #
                                                   CSP-5-15-07078. ECF No. 51, pgs. 31-33.
17
                    Exhibit G                      First level administrative appeal for excessive force
18                                                 grievance against officer Just. CSP-S-15-07078.
19

20                         III. STANDARD FOR SUMMARY JUDGEMENT
21                  The Federal Rules of Civil Procedure provide for summary judgment or summary
22   adjudication when “the pleadings, depositions, answers to interrogatories, and admissions on file,
23   together with affidavits, if any, show that there is no genuine issue as to any material fact and that
24   the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(a). The
25   standard for summary judgment and summary adjudication is the same. See Fed. R. Civ. P.
26   56(a), 56(c); see also Mora v. ChemTronics, 16 F. Supp. 2d. 1192, 1200 (S.D. Cal. 1998). One of
27   the principal purposes of Rule 56 is to dispose of factually unsupported claims or defenses. See
28   Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Under summary judgment practice, the
                                                      8
 1   moving party

 2                  . . . always bears the initial responsibility of informing the district court of
                    the basis for its motion, and identifying those portions of “the pleadings,
 3                  depositions, answers to interrogatories, and admissions on file, together
                    with the affidavits, if any,” which it believes demonstrate the absence of a
 4                  genuine issue of material fact.
 5                  Id., at 323 (quoting former Fed. R. Civ. P. 56(c)); see also Fed. R. Civ. P. 56(c)(1).
 6                  If the moving party meets its initial responsibility, the burden then shifts to the

 7   opposing party to establish that a genuine issue as to any material fact actually does exist. See

 8   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In attempting to

 9   establish the existence of this factual dispute, the opposing party may not rely upon the

10   allegations or denials of its pleadings but is required to tender evidence of specific facts in the

11   form of affidavits, and/or admissible discovery material, in support of its contention that the

12   dispute exists. See Fed. R. Civ. P. 56(c)(1); see also Matsushita, 475 U.S. at 586 n.11. The

13   opposing party must demonstrate that the fact in contention is material, i.e., a fact that might

14   affect the outcome of the suit under the governing law, Anderson v. Liberty Lobby, Inc., 477 U.S.

15   242, 248 (1986); T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th

16   Cir. 1987), and that the dispute is genuine, i.e., the evidence is such that a reasonable jury could

17   return a verdict for the nonmoving party, Wool v. Tandem Computers, Inc., 818 F.2d 1433, 1436

18   (9th Cir. 1987). To demonstrate that an issue is genuine, the opposing party “must do more than

19   simply show that there is some metaphysical doubt as to the material facts . . . . Where the record

20   taken as a whole could not lead a rational trier of fact to find for the non-moving party, there is no
21   ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (citation omitted). It is sufficient that “the

22   claimed factual dispute be shown to require a trier of fact to resolve the parties’ differing versions

23   of the truth at trial.” T.W. Elec. Serv., 809 F.2d at 631.

24                  In resolving the summary judgment motion, the court examines the pleadings,

25   depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any.

26   See Fed. R. Civ. P. 56(c). The evidence of the opposing party is to be believed, see Anderson,
27   477 U.S. at 255, and all reasonable inferences that may be drawn from the facts placed before the

28   court must be drawn in favor of the opposing party, see Matsushita, 475 U.S. at 587.
                                                         9
 1   Nevertheless, inferences are not drawn out of the air, and it is the opposing party’s obligation to

 2   produce a factual predicate from which the inference may be drawn. See Richards v. Nielsen

 3   Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985), aff’d, 810 F.2d 898, 902 (9th Cir.

 4   1987). Ultimately, “[b]efore the evidence is left to the jury, there is a preliminary question for the

 5   judge, not whether there is literally no evidence, but whether there is any upon which a jury could

 6   properly proceed to find a verdict for the party producing it, upon whom the onus of proof is

 7   imposed.” Anderson, 477 U.S. at 251.

 8

 9                                            IV. DISUCSSION

10                  Defendant argues that the Prison Litigation Reform Act (PLRA) required plaintiff

11   to exhaust his administrative remedies through the grievance process available from the

12   California Department of Corrections and Rehabilitation (CDCR) before filing this lawsuit, and

13   that plaintiff failed to properly do so. Plaintiff contends that he diligently pursed his

14   administrative remedies and that, to the extent he failed, it was because he was purposefully

15   deprived of such remedies. The Court ultimately finds that: (1) plaintiff had administrative

16   remedies available to him throughout the relevant timeframe; (2) plaintiff was required to exhaust

17   those remedies prior to filing this action; and (3) plaintiff failed to properly exhaust his

18   administrative remedies. Therefore, defendant’s motion for summary judgement should be

19   granted.

20                  Prisoners seeking relief under § 1983 must exhaust all available administrative
21   remedies prior to bringing suit. See 42 U.S.C. § 1997e(a). This requirement is mandatory

22   regardless of the relief sought. See Booth v. Churner, 532 U.S. 731, 741 (2001) (overruling

23   Rumbles v. Hill, 182 F.3d 1064 (9th Cir. 1999)). Because exhaustion must precede the filing of

24   the complaint, compliance with § 1997e(a) is not achieved by exhausting administrative remedies

25   while the lawsuit is pending. See McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir. 2002). The

26   Supreme Court addressed the exhaustion requirement in Jones v. Bock, 549 U.S. 199 (2007), and
27   held: (1) prisoners are not required to specially plead or demonstrate exhaustion in the complaint

28   because lack of exhaustion is an affirmative defense which must be pleaded and proved by the
                                                        10
 1   defendants; (2) an individual named as a defendant does not necessarily need to be named in the

 2   grievance process for exhaustion to be considered adequate because the applicable procedural

 3   rules that a prisoner must follow are defined by the particular grievance process, not by the

 4   PLRA; and (3) the PLRA does not require dismissal of the entire complaint if only some, but not

 5   all, claims are unexhausted. The defendant bears burden of showing non-exhaustion in first

 6   instance. See Albino v. Baca, 747 F.3d 1162, 1172 (9th Cir. 2014). If met, the plaintiff bears the

 7   burden of showing that the grievance process was not available, for example because it was

 8   thwarted, prolonged, or inadequate. See id.

 9                  The Supreme Court held in Woodford v. Ngo that, in order to exhaust

10   administrative remedies, the prisoner must comply with all of the prison system’s procedural

11   rules so that the agency addresses the issues on the merits. 548 U.S. 81, 89-96 (2006). Thus,

12   exhaustion requires compliance with “deadlines and other critical procedural rules.” Id. at 90.

13   Partial compliance is not enough. See id. Substantively, the prisoner must submit a grievance

14   which affords prison officials a full and fair opportunity to address the prisoner’s claims. See id.

15   at 90, 93. The Supreme Court noted that one of the results of proper exhaustion is to reduce the

16   quantity of prisoner suits “because some prisoners are successful in the administrative process,

17   and others are persuaded by the proceedings not to file an action in federal court.” Id. at 94.

18                  A prison inmate in California satisfies the administrative exhaustion requirement

19   by following the procedures set forth in §§ 3084.1-3084.8 of Title 15 of the California Code of

20   Regulations. In California, inmates “may appeal any policy, decision, action, condition, or
21   omission by the department or its staff that the inmate . . . can demonstrate as having a material

22   adverse effect upon his or her health, safety, or welfare.” Cal. Code Regs. tit. 15, § 3084.1(a).

23   The inmate must submit their appeal on the proper form, and is required to identify the staff

24   member(s) involved as well as describing their involvement in the issue. See Cal. Code Regs. tit.

25   15, § 3084.2(a). Inmates are must file grievances within thirty calendar days of the incident in

26   question. Cal Code Regs. tit. 15, § 3084.8(b)(1). These regulations also require the prisoner to
27   proceed through three levels of appeal. See Cal. Code Regs. tit. 15, §§ 3084.1(b), 3084.2, 3084.7.

28   A decision at the third formal level, which is also referred to as the director’s level, is not
                                                         11
 1   appealable and concludes a prisoner’s departmental administrative remedy. See id.

 2   Departmental appeals coordinators may reject a prisoner’s administrative appeal for a number of

 3   reasons, including untimeliness, filing excessive appeals, use of improper language, failure to

 4   attach supporting documents, and failure to follow proper procedures. See Cal. Code Regs. tit.

 5   15, §§ 3084.6(b). If an appeal is rejected, the inmate is to be provided clear instructions how to

 6   cure the defects therein. See Cal. Code Regs. tit. 15, §§ 3084.5(b), 3084.6(a).

 7          A.      Availability of Remedies

 8                  Defendant argues that plaintiff had an administrative remedy available to him.

 9   Specifically, defendant states that:

10                          CDCR provides its inmates with a comprehensive administrative
                    appeals process in which inmates may appeal a decision, action, condition,
11                  policy or omission, made by the Department or its staff, which the inmate
                    believes has had a material adverse effect on their welfare. (UMF No. 4.)
12                  Plaintiff was aware of and used CDCR’s administrative appeals process.
                    (UMF No. 9.) Accordingly, there is no dispute that Plaintiff had an
13                  administrative remedy available to him.
14                  ECF No. 47-2, pg. 4
15
                    Plaintiff argues that:
16
                           Plaintiff did not have administrative remedies available to him
17                  because it was made unavailable by defendants during plaintiff[‘s]
                    attempts to exhaust his remedies on the appeal claims against defendant T.
18                  Villescaz for deliberate indifference.
19                  ECF No. 51, pgs. 2-3.
20                  Here, the Court agrees with defendant. As defendant notes, prisoners in CDCR
21   facilities are provided with “a comprehensive administrative grievance process in which inmates

22   may appeal any decision, action, condition, policy or omission, made by the Department or its

23   staff, which the inmate believes has had a material adverse effect on their welfare.” ECF No. 47-

24   3, pg. 2. It appears that plaintiff was in fact aware of the grievance process and utilized it for his

25   current claims. The same administrative process was utilized against defendant Just and claims

26   against Just proceed before this Court without issue or challenge based on failure to exhaust.
27                  Also, plaintiff responded to defendant’s interrogatory No. 4 as follows:

28                  Interrogatory No. 4             Did you fully exhaust an inmate appeal for
                                                       12
 1                                                 each of your claims against each Defendant
                                                   in this matter through the third level of
 2                                                 review before April 3, 2018?

 3                  Response                       Yes

 4                  ECF No. 47-8, pg. 7.

 5   This response demonstrates that plaintiff did in fact utilize the CDCR grievance procedures.

 6   Therefore, despite plaintiff’s assertions in his opposition, the dispute here does not appear to be

 7   whether plaintiff had an administrative remedy available to him (he did), but instead whether that

 8   remedy was properly exhausted.

 9          B.      Requirement to Exhaust

10                  The Court also recognizes that plaintiff’s § 1983 action against Villescaz requires

11   an exhaustion of the CDCR’s administrative grievance procedures before it can proceed. As

12   discussed above, CDCR regulations require a prisoner to proceed through three levels of appeal.

13   See Cal. Code Regs. tit. 15, §§ 3084.1(b), 3084.2, 3084.7. A decision at the third formal level is

14   not appealable and concludes a prisoner’s departmental administrative remedy. See id. Therefore,

15   assuming defendant satisfies her initial burden of showing non-exhaustion of plaintiff’s remedies,

16   plaintiff will need to demonstrate that he was denied a proper opportunity to exhaust such

17   remedies. See Albino, 747 F.3d at 1172.

18          C.      Failure to Exhaust

19                  The crux of defendant’s motion is the contention that plaintiff failed to adequately

20   exhaust his administrative remedies such that plaintiff’s action against Villescaz should be

21   dismissed. At issue is whether the following administrative grievances satisfied plaintiff’s

22   exhaustion requirements3:

23   ///

24   ///

25   ///

26
            3
                   The following chart comes from defendant’s motion to dismiss. ECF No. 47-2,
27   pgs. 10-11. Though parties dispute whether these administrative appeals satisfied plaintiff’s
     exhaustion requirements, the chronology of plaintiff’s appeal process does not appear to be in
28
     dispute.
                                                     13
 1
      Exhibit(s)    Institution Log Number(s)         Third-        Disposition
 2                                                    Level Log
 3                                                    Number
      B, M          CSP-S-15-01018 [mistaken as       1501245       Denied at the third level
 4                  “CSP-S-15-07078” due to                         Feb. 5, 2016
                    alleged typographical error
 5    D, H, O       SOL-17-02714; RJD-A-17-           1803688       Cancelled at the third level
                    06533                                           June 8, 2018
 6
      F, I          CSP-S-18-00043                                  Granted at the second
 7                                                                  level January 4, 2018
 8    E, K, N       SAC-17-04402; SOL-17-             1801354       Denied at the third level
 9                  02873;                                          April 30, 2018
                    RJD-17-06602
10
      Not           CSP-S-15-07078                                  [Grievance does not relate
11    attached                                                      to plaintiff’s claims]
12
                     1.      Grievance CSP-S-15-07078
13
                     Defendant argues that grievance CSP-S-15-07078 did not satisfy plaintiff’s
14
     exhaustion requirement because the grievance was filed by another inmate and does not related to
15
     plaintiff’s claims. Specifically:
16
                              Grievance log number CSP-S-15-07078 was filed by another
17                   inmate, and does not relate to Plaintiff Williams. (UMF No. 10.) Williams
                     cites that number in his interrogatory responses because that number is
18                   listed in a response regarding appeal log number CSP-S-17-02714. (UMF
                     No. 11.) That listing was a typographical error. The log number that
19                   should have been listed was CSP-S-15-01018. (Id.) Accordingly, log
                     number CSP-S-15-07078 did not exhaust as to Williams’s claims here.
20
                     ECF No. 47, pg. 5
21

22                   Plaintiff argues that this typographical error was an “art of fraud” on the part of the

23   defendants and that it clearly illustrates that plaintiff satisfied his exhaustion requirements for his

24   claim against Villescaz through grievance CSP-S-15-01018. ECF No. 51, pgs. 6-7.

25                   Here, the Court agrees with defendant insofar as grievance CSP-S-15-07078 does

26   not satisfy plaintiff’s exhaustion requirements. As the record shows, CSP-S-15-07078 was filed

27   by another inmate and does not relate to the conduct at issue in this action. ECF No. 47-4, pgs. 4,

28   32-37. Plaintiff offers no convincing evidence or argument to the contrary. Therefore, this
                                                        14
 1   grievance cannot be considered to have exhausted plaintiff’s administrative grievance process. To

 2   the extent that plaintiff argues that his exhaustion requirement was nonetheless satisfied through

 3   grievance CSP-S-15-01018, the Court shall next address the grievance.

 4                  2.      Grievance CSP-S-15-01018

 5                  Defendant argues that grievance CSP-S-15-01018 did not exhaust because it did

 6   not mention Villescaz’s alleged refusal to provide plaintiff with medical assistance. Specifically:

 7                        . . .The grievance did not mention Defendant Villescaz, nor did it
                    mention Williams’s claim that Villescaz refused Williams’s request for
 8                  medical assistance. (UMF No. 13.)
 9                          ***
10                           During the grievance process, Williams asserted that after that
                    alleged assault, Defendant Just refused to take Williams to medical. (UMF
11                  No. 14.) Williams did not make any such claim as to Defendant Villescaz
                    at any point in the grievance process. (UMF No. 15.) Accordingly, the
12                  grievance did not exhaust as to Williams’s claim against Villescaz. See,
                    e.g., Lira v. Herrera, 427 F.3d 1164, 1169 n.6 (9th Cir. 2005) (“only
13                  exhausted claims can be litigated”).
14                  ECF No. 47-2, pgs. 5-6.
15                  Plaintiff argues that he addressed his claims against defendant Villescaz during his

16   face-to-face interview with Sergeant F. Clay on June 22, 2015. Plaintiff apparently also brought

17   up Villescaz during two video interviews discussing the incident. ECF No. 51, pgs. 7-8.

18   According to plaintiff, it was “through no fault of plaintiff” that his interviewers did not write

19   down plaintiff’s complaints against Villescaz down. Id. at 8. Also, plaintiff argues that CSP-S-15-

20   01018 did in fact address his claims against Villescaz. According to plaintiff:
21                          [L]og no. 01018 had a 602-A continuation sheet attached to it that
                    mention[ed] claims against T. Villescaz that has been removed by prison
22                  official not by plaintiff, the first page of plaintiff’s log no. 01018 section A
                    ends with a hyphen showing plaintiff’s claim was continuing, a thorough
23                  review of all plaintiff’s appeals that have this hyphen have a 602-A
                    attachment with it, this art of fraud by defendants is a genuine material
24                  fact dispute that log no. 01018 did not mention T. Villescaz. (See: Exhibit
                    G).
25
                    ECF No. 51, pgs. 7-8.
26
27   ///

28   ///
                                                        15
 1                  Here, the Court agrees with defendant. “The amount of detail in an administrative

 2   grievance necessary to properly exhaust a claim is determined by the prison's applicable

 3   grievance procedures.” Stephen v. Alvarez, No. 14-cv-01245-SI, 2016 U.S. Dist. LEXIS 74186,

 4   at *12 (N.D. Cal. June 7, 2016) (referencing Jones v. Bock, 549 U.S. 199, 218 (2007)). As

 5   defendant notes, California prisons require that the inmate “list all staff members involved,” and that

 6   the inmate “state all facts known and available to him/her regarding the issue being appealed.” Cal.

 7   Code Regs. tit. 15, § 3084.2(a)(3), (a)(4) (2016). Defendant presents evidence which shows that

 8   CSP-S-15-01018 does not reference Villescaz or her alleged denial of medical care. See ECF No.

 9   47-4, pgs. 11-18. It is unclear why plaintiff did not reference Villescaz’s conduct in this

10   grievance, considering that her conduct occurred on the same day as Just’s alleged attack and

11   plaintiff knew Villescaz’s name at the time. ECF No. 1, pg. 5 (“upon coming to my senses . . . a

12   cell search receipt was left with the name Officer T. Villescaz who came to my cell . . .”) Thus,

13   defendant has satisfied her initial burden of showing plaintiff’s lack of exhaustion and it is now

14   plaintiff’s obligation to provide evidence which counters that showing. However, here, plaintiff

15   has provided no such evidence.

16                  Despite plaintiff’s unsupported allegations that his interviewers failed to include

17   his references to Villescaz in his complaint, plaintiff was the one who ultimately wrote out and

18   submitted grievance CSP-S-15-01018. As is clear from the papers, plaintiff did not mention

19   Villescaz or her alleged misconduct. Also, to the point that plaintiff claims that CDCR employees

20   deliberately conspired to remove plaintiff’s references to Villescaz, the Court is similarly
21   unconvinced. At the summary judgement stage, the Court may consider the evidence presented to

22   determine whether there is a genuine dispute, but it may not make that determination based solely

23   on a party’s blanket allegations. See Fed. R. Civ. P. 56(c)(1); see also Matsushita, 475 U.S. at 586

24   n.11. Plaintiff’s claim that prison employees purposefully removed a continuation sheet

25   describing Villescaz’s misconduct is just that, a blanket allegation unsupported by evidence.

26   Plaintiff supports his “art of fraud” argument with his opposition’s Exhibit G. However, that
27   exhibit is simply a photocopy of CSP-S-15-01018. As discussed above, CSP-S-15-01018 does not

28   reference Villescaz and there is nothing evident in the form that would suggest that a prison
                                                        16
 1   employee manipulated its contents. Therefore, CSP-S-15-01018 did not satisfy plaintiff’s

 2   exhaustion requirements.

 3                  3.      Grievance RJD-17-06533/SOL-17-02714

 4                  It appears undisputed that:

 5                            Grievance log numbers RJD-17-06533 and SOL-17-02714 are
                    both assigned to the same grievance. (UMF No. 16.) The grievance was
 6                  first filed at Richard J. Donovan state prison and given the log number
                    RJD-17-06533, then sent to CSP-SOL for further processing under log
 7                  number SOL-17-02714. (Id.) The grievance asserted that Villescaz came
                    to Williams’s cell on May 24, 2015, that Williams asked her to call for
 8                  medical assistance for his injuries, and that she did not call for medical
                    assistance. (UMF No. 17.). The grievance was not exhausted before
 9                  Williams filed suit, and indeed was never exhausted. (UMF No. 18).
10                  ECF No. 47-2, pg. 6.
11                  Defendant argues that the RJD/SOL grievances did not satisfy plaintiff’s

12   exhaustion requirement because: (1) plaintiff initiated this lawsuit before the grievance was

13   cancelled at the third level; and (2) regardless, the grievance was untimely. Defendant states:

14                           First, the June 8, 2018, cancellation took place after Williams filed
                    this lawsuit in March 2018. Accordingly, processing of the grievance had
15                  not been completed when Williams filed suit, and therefore administrative
                    remedies were not exhausted. See, e.g., McKinney v. Carey, 311 F.3d
16                  1198, 1199 (9th Cir. 2001) (“a prisoner does not comply with this
                    requirement by exhausting available remedies during the course of the
17                  litigation”).
                             Second, the June 8, 2018 cancellation did not exhaust
18                  administrative remedies. Cal. Code Regs. tit. 15, § 3084.1(b) (“[A]
                    cancellation or rejection decision does not exhaust administrative
19                  remedies.”) As the Supreme Court has held, a prisoner cannot exhaust
                    administrative remedies by filing an untimely grievance. Woodford v.
20                  Ngo, 548 U.S. 81, 83-84 (2006) (“This case presents the question whether
                    a prisoner can satisfy the Prison Litigation Reform Act’s exhaustion
21                  requirement, 42 U.S.C. § 1997e(a), by filing an untimely or otherwise
                    procedurally defective administrative grievance or appeal. We hold that
22                  proper exhaustion of administrative remedies is necessary.”) Under
                    CDCR’s regulations, Williams’s grievance was two years late. (UMF No.
23                  19; Cal. Code Regs. tit. 15, § 3084.8(b)(1).) “Proper exhaustion demands
                    compliance with an agency’s deadlines and other critical procedural
24                  rules.” Woodford, 548 U.S. at 90. Williams did not comply with CDCR’s
                    deadlines, and accordingly did not exhaust through grievance log number
25                  RJD-17-06533 and SOL-17-02714.
26                  ECF No. 47-2, pgs. 6-7.
27   ///

28   ///
                                                       17
 1                  Plaintiff argues that he was free to file his administrative appeals, even after the

 2   thirty-day period. ECF No. 51, pg. 9. Alternatively, plaintiff argues that he did in fact file an

 3   administrative appeal within thirty days (though it is unclear what he is referring to). Id. Also,

 4   plaintiff claims that on February 3, 2017, his administrative remedies were made unavailable such

 5   that he was not required to wait until he received a third level response to file the current lawsuit.

 6   Id.

 7                  The Court agrees with defendant. It is apparent from the record that plaintiff

 8   submitted these administrative appeals in an untimely manner and thus did not exhaust his

 9   remedies. Plaintiff claims that on May 24, 2015, Villescaz failed to procure medical aid for

10   plaintiff. However, plaintiff did not submit the earlier of the two appeals, RJD-A-17-6533, until

11   October 9, 2017, more than two years after the incident. See ECF No. 47-5, pg. 19. The grievance

12   was eventually reinstated and analyzed at the second level where that review body found that

13   CDCR staff did not violate policy. See ECF No. 47-4, pgs. 61-66; see also ECF No. 51, pgs. 21-

14   23. However, at the subsequent third level, the grievance was again determined to be untimely

15   and cancelled. To the extent plaintiff argues that the second-level reinstatement of his appeal

16   means that his grievance was in fact exhausted, the Court here disagrees, noting:

17                  Because plaintiff's appeal was not timely filed, prison officials' subsequent
                    cancellation of the third level appeal was proper. Section 3084.1(b)
18                  provides that "[a]ll lower level reviews are subject to modification at the
                    third level of review," and "[e]rroneous acceptance of an appeal at a lower
19                  level does not preclude the next level of review from taking appropriate
                    action, including rejection or cancellation of the appeal." Cal. Code Regs.
20                  tit. 15, § 3084.6(a)(5). In addition, "a cancellation or rejection decision
                    does not exhaust administrative remedies." Cal. Code Regs. tit. 15, §
21                  3084.1(b).
22                  Vaughn v. Hood, No. 2:14-cv-2235 MCE KJN P, 2015 U.S. Dist. LEXIS
                    111228, at *21 (E.D. Cal. Aug. 20, 2015)
23

24                  Thus, the third level cancelation here did not exhaust plaintiff’s administrative

25   remedies. Since plaintiff did not exhaust his administrative remedies, his current action is

26   improper. As discussed above, failure to properly exhaust all administrative remedies bars
27   commencement of a civil action under § 1983; and compliance with administrative deadlines is

28   required for exhaustion to be proper. See 42 U.S.C. § 1997e(a); see also Woodford, 548 U.S. at
                                                        18
 1   90.

 2                  4.     Grievance SOL-17-02714

 3                  Defendant argues that grievance SOL-17-02714 was not exhausted after the

 4   second-level response. Defendant states that:

 5                         At his deposition, Williams argued that he did not have to appeal
                    grievance log number SOL-17-02714 to the third level to exhaust. (UMF
 6                  No. 25.) Williams bases his argument on the following statement from the
                    second-level response to grievance log number SOL-17-02714:
 7
                           Appellant alleges Officer Villescaz failed to call a medical code on
 8                         his behalf after claiming to of been assaulted by Officer Just. A full
                           investigation was already conducted on the alleged staff
 9                         misconduct (see appeal CSP-S-15-07078).
10                         (UMF Nos. 25-26.)
11                           As stated above, Williams’s previous grievance did not, in fact,
                    exhaust as to the claim against Villescaz. The reference to CSP-S-15-
12                  07078 is a typographical error, the grievance that was meant to be listed is
                    CSP-S-15-01018. (UMF No. 11.) Grievance log number CSP-S-15-01018
13                  did not address any conduct by Villescaz, and accordingly did not exhaust
                    as to the claims against her. See supra § II.C.2.
14                           The statement in the second-level response did not mean that
                    Williams’s administrative remedies were exhausted. The Ninth Circuit has
15                  held that “a prisoner need not press on to exhaust further levels of review
                    once he has . . . been reliably informed by an administrator that no
16                  remedies are available.” Brown v. Valoff, 422 F.3d 926, 935 (9th Cir.
                    2005). The second level response here did not so inform Williams. First, it
17                  states that an investigation was conducted on the “alleged staff
                    misconduct.” (UMF No. 26.) “[A]lleged staff misconduct” refers to the
18                  alleged assault by officer Just described in the previous sentence, not the
                    claim against Villescaz. That reference is confirmed by the citation to
19                  CSP-S-15-07078 (intended to be CSP-S-15-01018), which dealt with the
                    allegations of assault against Just. See supra § II.C.2.
20                           Second, even if the second-level response statement were referring
                    to an investigation into whether Villescaz called for medical care for
21                  Williams (and it is not), the second level response states only that an
                    investigation has been conducted. It does not state that no administrative
22                  remedies remain available. Indeed, the response states the opposite,
                    confirming that Williams had additional administrative remedies
23                  available:
24                         If you wish to appeal the decision and/or exhaust administrative
                           remedies, you must submit your staff complaint appeal through all
25                         levels of appeal review up to, and including, the Secretary’s/Third
                           Level of Review.
26
                           (UMF No. 27.)
27

28
                                                      19
 1                  In fact, Williams pursued that remedy, albeit after filing suit in this matter.
                    (UMF No. 24.) Williams was not “reliably informed” that no further
 2                  administrative remedies were available.

 3                  ECF No. 47-2, pgs. 7-8

 4                  Plaintiff argues that there was no need to appeal SOL-17-02714 to the third level

 5   since second-level review communicated to him that his appeals process had been exhausted.

 6   Plaintiff relies on the following statement made at his second-level determination:

 7                  Appellant alleges Officer Villescaz failed to call a medical code on his
                    behalf after claiming to of been assaulted by Officer Just. A full
 8                  investigation was already conducted on the alleged staff misconduct (see
                    appeal CSP-S-15-07078).
 9
                    ECF No. 51, pg. 22.
10
                    Plaintiff also argues that, under the case Brown v. Valoff, 422 F.3d 926 (9th Cir.
11
     2005), plaintiff’s grievance was a staff complaint and the second-level determination that an
12
     investigation had been conducted was sufficient to imply an exhaustion of his administrative
13
     remedies. ECF No. 51, pgs. 10-11. In Brown, a prisoner filed a civil rights action against the
14
     prison and contested the prison’s motion to dismiss alleging that plaintiffs failed to exhaust
15
     administrative remedies. The court held that the prisoner satisfied the exhaustion requirements of
16
     the PLRA because the prison did not establish that once it had ordered an investigation into a
17
     correction officer's alleged misconduct through the separate "staff complaint" process, it had any
18
     remaining authority to act through the grievance procedure. Brown, 422 F.3d at 937-38. Bulletin
19
     postings and wording in the prison manual ultimately led the court to conclude that no further
20
     relief was in fact "available" through the appeals process. Id.
21
                    The Court agrees with defendant that SOL-17-02714 did not satisfy the exhaustion
22
     requirement. First, the second-level determination did not communicate that plaintiff was not
23
     required to seek third-level review to properly exhaust. The Ninth Circuit has held that “a
24
     prisoner need not press on to exhaust further levels of review once he has . . . been reliably
25
     informed by an administrator that no remedies are available.” Brown, 422 F.3d at 935. Here, the
26
     second-level determination found that “staff did not violate CDCR policy . . .” ECF No. 51, pg.
27
     22. It did not notify plaintiff that their ruling exhausted plaintiff’s administrative remedies. In
28
                                                        20
 1   fact, at the end of the document, the determination states:

 2                  If you wish to appeal the decision and/or exhaust administrative remedies,
                    you must submit your staff complaint appeal through all level of appeal
 3                  review up to, and including, the Secretary’s/Third Level of Review. Once
                    a decision has been rendered at the Third Level, administrative remedies
 4                  will be considered exhausted.
 5                  ECF No. 51, pg. 23.
 6                  Thus, plaintiff was informed of the necessity to file an appeal to the third level of

 7   review and it cannot plausibly be argued that plaintiff was reliably informed that “no remedies are

 8   available.” Brown, 422 F.3d at 935

 9                  Second, plaintiff’s reliance on Brown for the assertion that a staff complaint

10   investigation satisfies the exhaustion requirement is outdated. As defendant notes in her motion:

11                          Since the decision in Brown, CDCR has amended its regulations
                    with regard to staff complaints. Specifically, since January 2011, a staff
12                  complaint is not a separate procedure, as contemplated in Brown, but
                    instead “[a] staff complaint filed by an inmate or parolee shall be
13                  processed as an appeal pursuant to [Cal. Code Regs. tit. 15 § 3084 et
                    seq.].” Cal. Code Regs. tit. 15, § 3084.9 (history note 1 providing date
14                  section became operative). Depending on the allegations, staff complaints
                    may be sent for an internal affairs investigation, or an appeal inquiry may
15                  be conducted by the grievance reviewer. Cal. Code Regs. tit. 15, §
                    3084.9(i)(3)(A-B) (stating that for healthcare grievances, staff shall
16                  conduct a confidential inquiry where the grievance is not referred to
                    outside investigation). A staff complaint, just as with any other appeal, is
17                  “subject to a third level of review . . . before administrative remedies are
                    deemed exhausted.” Cal. Code Regs. tit. 15, § 3084.1(b). Further, in that
18                  third-level review, “[a]ll lower level reviews are subject to modification.”
                    Cal. Code Regs. tit. 15, § 3084.1(b). Accordingly, officials still have
19                  authority to act through the grievance process after the grievance has been
                    characterized as a staff complaint.
20
                    ECF No. 47-2, pgs. 8-9.
21

22                  The alleged misconduct which drives this action occurred in 2015, well after the

23   CDCR amended its regulations regarding staff complaints. Therefore, plaintiff’s administrative

24   remedies, including staff complaints, were all subject to a three-level tier of review. As described

25   above, plaintiff’s second-level determination explicitly informed him of this requirement. Despite

26   this, plaintiff elected not to appeal the second-level determination. Therefore, SOL-17-02714 did
27   not satisfy plaintiff’s exhaustion requirements.

28   ///
                                                        21
 1                  5.     Grievance RJD-A-17-07281/CSP-S-18-00043

 2                  It appears undisputed that:

 3                          Grievance log numbers RJD-A-17-07281 and CSP-S-18-00043 are
                    assigned to the same grievance. (UMF No. 29.) It was first filed at Richard
 4                  J. Donovan state prison and given the log number RJD-A-17-07281, then
                    sent to CSP-SOL for further processing under log number CSP-S-18-
 5                  00043. (Id.) The grievance appealed the cancellation of grievance log
                    number CSP-S-17-02714, discussed above, which had been cancelled as
 6                  untimely. (UMF No. 21.) On January 16, 2018, log number CSP-S-18-
                    00043 was granted, and CSP-S-17-02714 was reinstated for further
 7                  processing at the second level. (UMF No. 22.)
 8                  ECF No. 47-2, pg. 9.
 9                  Defendant argues simply that “CSP-S-18-00043 did not exhaust as to the claim

10   against Villescaz here; after CSP-S-18-00043 was granted, the grievance that included the claim

11   against Villescaz (CSP-S-17-02714) was still being processed.” ECF No. 47-2, pg. 9. Plaintiff

12   argues that the grievances “were not meant to exhaust and did not need[] to be exhausted[.]

13   [T]hey were filed to appeal cancellation of log no. CSP-5-17-02714 and assist in the exhaustion

14   of it which was haphazardly hindered by defendants . . .” ECF No. 51, pg. 11.

15                  Here, the Court agrees with defendant insofar as the grievances did not satisfy

16   plaintiff’s exhaustion requirements. As discussed above, grievance SOL-17-02714 contained

17   allegations of medical misconduct against Villescaz but was deemed untimely at the first level of

18   review. It was then reinstated by virtue of these appeals (RJD-A-17-07281/CSP-S-18-00043), and

19   a second-level determination of SOL-17-02714 found that Villescaz did not violate CDCR policy.

20   Therefore, RJD-A-17-07281/CSP-S-18-00043 simply reinstated SOL-17-02714 which, as
21   discussed above, did not exhaust plaintiff’s administrative remedies.

22                  6.     Grievance SAC-O-17-04402

23                  It appears undisputed that:

24                         Grievance log number SAC-O-17-04402 relates to another issue,
                    and not the alleged conduct in this case. Grievance log number SAC-O-
25                  17-04402 appealed the cancellation of grievance log number SOL-17-
                    02526. (UMF No. 30.) Grievance log number SOL-17-02526, in turn,
26                  sought to have certain charges from Williams’s trust account removed.
                    (UMF No. 31.) Grievance log number SOL-17-02526 did not mention
27                  Defendant Villescaz or her alleged conduct. (UMF No. 32.) Accordingly,
28   ///
                                                      22
 1                  log number SAC-O-17-04402 did not exhaust as to the claims against
                    Villescaz.
 2
                    ECF No. 47-2, pg. 10.
 3

 4                  Plaintiff concedes that “log no. SAC-O-17-04402 was mentioned in error and is

 5   irrelevant to this case.” ECF No. 51, pg. 11. Therefore, it is undisputed that SAC-O-17-04402 did

 6   not satisfy plaintiff’s exhaustion requirement.

 7

 8                                           V. CONCLUSION

 9                  Based on the foregoing, the undersigned recommends that defendant Villescaz’s

10   motion for summary judgement, ECF No. 47, be granted.

11                  These findings and recommendations are submitted to the United States District

12   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

13   after being served with these findings and recommendations, any party may file written objections

14   with the court. Responses to objections shall be filed within 14 days after service of objections.

15   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

16   Ylst, 951 F.2d 1153 (9th Cir. 1991).

17

18   Dated: March 30, 2020
                                                         ____________________________________
19                                                       DENNIS M. COTA
                                                         UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                       23
